Opinión concurrente emitida por el
Juez Asociado Señor Rivera Pérez,
a la cual se unen la Jueza Asociada Se-ñora Pabón Charneco y el Juez Asociado Señor Kolthoff Caraballo.
I
En nuestro ordenamiento jurídico, las partes pueden es-tablecer los pactos que entiendan convenientes en un con-trato siempre que no sean contrarios a la ley, a la moral o al orden público.(1) Para que un contrato nazca válida-mente, es necesario que concurran los requisitos de objeto, consentimiento y causa. (2) Las partes pueden contratar en la forma que entiendan más conveniente. Esto se debe a *46que, como regla general, los contratos no tienen requisitos de forma, “siempre que en ellos concurran las condiciones esenciales para su validez”.(3)
Nuestro Código Civil dispone que “[e]l consentimiento se manifiesta por el concurso de la oferta y de la aceptación sobre la cosa y la causa que han de constituir el contrato”. (4) La voluntad contractual ha de manifestarse para que exista consentimiento, de manera que el acuerdo de voluntades se formará mediante lo declarado por una y otra parte. La intención de los contratantes se verifica en atención a los actos coetáneos y posteriores de las partes.(5)
En un contrato de ejecución de obras se puede pactar la realización de una obra en la que una parte ponga su tra-bajo o los materiales.(6) El contrato de ejecución de obras es consensual, bilateral y oneroso.(7) En este tipo de contrato, una parte se obliga a hacer una cosa y la otra se compele a dar por ella el precio pactado. En específico, el dueño de la obra tiene la obligación de pagar el precio de ésta en la forma, la cuantía y el tiempo convenidos. El contratista, por su parte, tiene la obligación de realizar y entregar la obra conforme a lo convenido en el contrato, a las reglas del arte de la construcción y a los usos o las reglas profesionales.(8)
El precio acordado en un contrato de ejecución de obras determina a qué tiene derecho el contratista, salvo que haya un cambio en la obra con aprobación del dueño de la obra.(9) Cuando ello ocurre, el contratista puede pedir un aumento de precio.(10) De acuerdo con Manresa, “[e]ste au-mento de precio no procede de la naturaleza del contrato, *47sino de la verdadera novación que las partes han introdu-cido en él”. (Enfasis suplido.)(11)
Una orden de cambio es una novación al contrato original.(12) El precio pactado en una orden de cambio de-termina el importe a que tiene derecho el contratista. En Salgado v. Figueroa, 33 D.P.R. 931 (1925), expresamos que cuando se acuerda un cambio de obra sin pactar el precio, el criterio para fijar el importe es el valor razonable de los servicios prestados. En esa ocasión, luego de perfeccionado un contrato de construcción, el dueño de la obra le requirió al contratista que realizara ampliaciones y modificaciones en la obra. Sin embargo, el precio por el referido aumento de trabajo no se pactó.(13) Resolvimos en aquella ocasión que el contratista puede reclamar y obtener el valor razo-nable de sus servicios. Además, expresamos que el valor razonable por el aumento de trabajo era el que justificara la prueba y no la estimación y apreciación personal que de sus servicios hacía el contratista.(14)
Cabe mencionar, que en Salgado v. Figueroa, supra, atendimos la aludida controversia de acuerdo con el Art. 1473 del Código Civil,(15) el cual dispone lo siguiente:
Pueden arrendarse los servicios de criados y trabajadores sin tiempo fijo o por cierto tiempo. El arrendamiento hecho por toda la vida es nulo. En cuanto a los servicios profesionales, se estará, para la remuneración de los mismos, a lo convenido entre las partes; cuando no hubiere convenio y surgieren dife-rencias, la parte con derecho a la remuneración podrá recla-mar y obtener en juicio de la otra parte, ante cualquier corte de jurisdicción competente, el importe razonable de dichos servicios.
No obstante lo anterior, en Zequeira v. CRUV, 83 *48D.P.R. 878 (1961), atendimos la misma controversia que en Salgado v. Figueroa, supra, pero de acuerdo con el Art. 1485 del Código Civil(16) el cual establece lo siguiente:
El arquitecto o contratista que se encarga por un ajuste al-zado de la construcción de un edificio u otra obra en vista de un plano convenido con el propietario del suelo no puede pedir aumento de precio aunque se haya aumentado el de los jorna-les o materiales, pero podrá hacerlo cuando se haya hecho al-gún cambio en el plano que produzca aumento de obra, siem-pre que hubiese dado su autorización el propietario.
En Zequeira v. CRUV, supra, resolvimos que cuando se realiza una orden de cambio sin pactar su costo, para de-terminar el aumento de precio reconocido en el Art. 1485 del Código Civil, supra, hay que determinar el costo de la mano de obra y de los materiales acordados en el pacto original, advirtiendo la diferencia de ese costo con el nuevo acuerdo/17) Expresamos, además, que “la única base para añadir a dicho costo de mano de obra y materiales, las pólizas del seguro social y de la indemnización a obreros sería el aumento en el personal obrero y la extensión en el tiempo adicional que requirió la terminación del contrato”/18) Asimismo, entendimos que el criterio de valor razonable, o quantum meruit, no aplica cuando se hace una orden de cambio sin pactar su precio/19)
El valor razonable o quantum meruiti20) está basado en la doctrina de enriquecimiento injusto/21) En otras juris-dicciones estatales de Estados Unidos, al igual que lo re-suelto en Salgado v. Figueroa, supra, el valor razonable es el criterio para fijar la cuantía debida cuando una persona ha realizado algún servicio para otra sin un acuerdo sobre *49el precio o según un contrato invalidado por alguna irregu-laridad en la forma de ejecutarlo.(22) Cuando hay un con-trato en el que se estipula el precio de la obra, no cabe hablar del valor razonable, teniendo las partes que suje-tarse al importe pactado en el contrato. Sin embargo, cuando no se pacta el precio, se entiende que las partes han consentido a que el importe sea el valor razonable en el mercado por la obra realizada.(23) En otras palabras, el cri-terio para medir el valor razonable de la obra es la canti-dad que costaría obtener la obra de otro contratista en la posición del demandante, al momento en que la obra se entregó. (24)
La doctrina de enriquecimiento injusto es un principio general de derecho fundado en la equidad, que está pre-sente en todo el ordenamiento jurídico.(25) Al igual que otras acciones basadas en la equidad, la reclamación por enriquecimiento injusto aplica cuando no existe ley alguna que provea otra causa de acción.(26) Es decir, se habla de enriquecimiento injusto “cuando la ley no ha previsto una situación en la que se produ[zca] un desplazamiento patrimonial que no encuentr[e] una explicación razonable en el ordenamiento vigente”.(27)
Para que la doctrina de enriquecimiento injusto pueda ser invocada exitosamente, es necesario que concurran los requisitos siguientes: (1) la existencia de un enriqueci-miento; (2) un correlativo empobrecimiento; (3) una co-nexión entre el empobrecimiento y el enriquecimiento; (4) una falta de causa que justifique el enriquecimiento, y (5) *50la inexistencia de un precepto legal que excluya la aplica-ción del enriquecimiento sin causa.(28)
La doctrina de enriquecimiento injusto se encuentra subsumida en la figura de los cuasicontratos.(29) La aplica-ción de la doctrina de enriquecimiento injusto depende de las circunstancias específicas de cada caso.(30) Esto se debe a que el Código Civil no agota las situaciones a las que se extiende la referida doctrina.(31)
El Tribunal de Primera Instancia es acreedor de gran deferencia en cuanto a sus determinaciones de hechos. Las Reglas de Procedimiento Civil disponen que “[l]as determi-naciones de hechos basadas en testimonio oral no se deja-rán sin efecto a menos que sean claramente erróneas, y se dará la debida consideración a la oportunidad que tuvo el tribunal sentenciador para juzgar la credibilidad de los testigos”.(32) Se debe brindar gran deferencia al juzgador de los hechos, pues éste se encuentra en mejor posición para evaluar y adjudicar la credibilidad de un testigo.(33) En au-sencia de error, prejuicio o parcialidad, los tribunales ape-lativos no intervendrán con las determinaciones de hechos, con la apreciación de la prueba ni con la adjudicación de credibilidad efectuadas por el foro primario.(34)
En cuanto a la imposición de honorarios por temeridad, las Reglas 44.1(d) y 44.3(b) de Procedimiento Civil autori-zan la condena al pago de honorarios de abogado y de in-tereses por temeridad.(35) Además, establecen que su impo-*51sición depende exclusivamente de la determinación que haga el magistrado que presidió el proceso, en cuanto a si la parte perdedora o su abogado actuaron en forma teme-raria o frívola. Una vez determinada la temeridad, es im-perativa la imposición de una suma razonable de honora-rios de abogado por temeridad.(36)
La condena al pago de honorarios de abogado e intere-ses por temeridad tiene como propósito “establecer una pe-nalidad a un litigante perdidoso que por su terquedad, obs-tinación, contumacia e insistencia en una actitud desprovista de fundamentos, obliga a la otra parte, innece-sariamente, a asumir las molestias, gastos, trabajo e incon-veniencias de un pleito”.(37) La determinación sobre si una parte ha procedido con temeridad descansa en la discreción del tribunal.(38)
Los tribunales apelativos no deben intervenir con el ejer-cicio de discreción del juzgador de hechos a menos que esté presente un error manifiesto en la apreciación de la prueba o que el foro primario actuara con pasión, prejuicio o parcialidad. Los foros apelativos podrán intervenir cuando el Tribunal de Primera Instancia haya errado en la inter-pretación o aplicación de cualquier norma procesal o de de-recho sustantivo, para evitar un peijuicio sustancial.(39)
II
¿Existía un contrato entre Santiago y Dañosa para rea-lizar la obra objeto de la segunda orden de cambio? Para contestar esta interrogante debemos determinar si en este caso concurren los requisitos para la existencia de un con-trato, a saber: objeto, consentimiento y causa. Veamos.
*52El 12 de octubre de 2001, Santiago y Dañosa perfeccio-naron un contrato de ejecución de obras. En este contrato Dañosa se obligó a realizar el techado del Coliseo, mientras que Santiago se obligó a pagarle el precio de $145,774. Este contrato fue modificado en dos ocasiones. En la pri-mera, las partes acordaron la Orden de Cambio Número Uno (1) y su precio. Asimismo, ambas partes firmaron esta orden de cambio. En la segunda modificación, hay dos do-cumentos con precios distintos y en ninguno de éstos se encuentran las firmas de ambas partes. Esto a pesar de que la forma para la orden de cambio dispone que el docu-mento no será válido hasta que concurran ambas firmas.
Sin embargo, las partes llegaron a un acuerdo sobre el trabajo del alero del Coliseo antes de que se gestionaran los documentos para la segunda orden de cambio. El 25 de octubre de 2002 Dañosa envió una carta a Santiago en la que hizo referencia a una comunicación anterior para que se cotizara el trabajo del alero del Coliseo. En la carta, Dañosa expresó a Santiago que “ [e] spera[ba] comunicación suya y aprobación para poder continuar con este cambio”.(40) No obstante, para esa fecha Dañosa ya había comenzado los trabajos en el alero del Coliseo mediante la subcontratación de Cibel.
Pocos días después, el 1 de noviembre de 2002, Santiago le envió una carta a Dañosa en la que se refirió a un pacto, pero no a un precio específico. En la referida carta Santiago le confirmó a Dañosa el contenido de una conversa-ción telefónica “en relación a los trabajos adicionales de cubrir la parte inferior del alero con el mismo material del techo”.(41) Es decir, Santiago confirmó a Dañosa el trabajo en controversia en el caso de autos. De esta forma, ambos acordaron que se realizara un trabajo no pactado en el con-trato de ejecución de obras para el techado del Coliseo. Así lo manifiestan las expresiones y la conducta de ambas *53partes. Adviértase que el 22 de noviembre de 2002 Cibel, subcontratista de Dañosa, concluyó el trabajo en el alero del Coliseo y que no fue hasta aproximadamente cinco me-ses-después que las partes tramitaron el primer documento para la segunda orden de cambio. Durante el transcurso de ese periodo de tiempo, las partes no manifestaron objeción alguna sobre el acuerdo.
Con el beneficio de lo antes expuesto, pasemos a exami-nar el objeto, el consentimiento y la causa, requisitos del contrato. En este caso, el objeto contractual consiste en la instalación de planchas de metal en el alero del Coliseo. En cuanto al requisito de consentimiento de los contratantes, no cabe duda que Santiago y Dañosa acordaron la ejecu-ción del trabajo para el alero del Coliseo. Sin embargo, cabe preguntarse si el aludido acuerdo es suficiente para cumplir con el requisito de consentimiento para la existen-cia de un contrato, según lo exige el Art. 1214 del Código Civil.C42) De entrada, parecería que el acuerdo de volunta-des entre Santiago y Dañosa fue suficiente para ello. No obstante, el consentimiento necesario para que exista un contrato es el que recae sobre el “objeto” y la “causa” que han de constituir el contratoj43) No basta con que las partes presten su consentimiento sólo respecto al “objeto” o sólo respecto a la “causa”, sino que tienen que consentir a ambos requisitos para que exista un contrato. Sin una oferta com-pleta, no puede haber aceptación definitiva que perfeccione un contrato. (44)
Por lo expuesto, para resolver si se satisface el requisito de consentimiento, luego de haber determinado el objeto del contrato en el caso ante nosotros, debemos precisar si se cumple con el requisito de causa. Para ello, debemos determinar si se pactó el precio. Veamos.
*54En la carta enviada por Dañosa a Santiago, el 25 de octubre de 2002, Dañosa cotizó el trabajo por $63,680. Por otra parte, en la carta que Santiago envió a Dañosa el 1 de noviembre de 2002, la demandada le expresó que “[d]e te-ner algún inconveniente o rechazo por parte del diseñador en cuanto a este trabajo se refiere, será nuestra responsa-bilidad los costos que conlleve modificarla”.(45) Adviértase que Dañosa estableció el precio por $63,680, mientras que Santiago asumió la responsabilidad del costo que conlle-vara modificar el trabajo, de haber algún inconveniente con el diseñador, sin mencionar el precio pactado.
Asimismo, el primer documento para la Orden de Cam-bio Número 2 estableció el precio de la obra en $63,680, mientras que el segundo documento dispuso el importe de $29,498.60. Sin embargo, ninguno de los referidos docu-mentos contó con la firma de ambas partes, a pesar de requerirlo así expresamente. En síntesis, las expresiones de las partes en relación con el precio en controversia se circunscriben a los dos documentos sobre la segunda orden de cambio y a las dos cartas aludidas.
Resolvemos, pues, que de los documentos relacionados con la segunda orden de cambio no surge cuál fue el precio pactado entre las partes. De igual forma, si bien es cierto que las cartas cursadas entre Santiago y Dañosa aluden a un costo, no es menos cierto que no surge de éstas cuál fue el importe del precio pactado.
El Tribunal de Primera Instancia, quien juzgó directa-mente la credibilidad de los testigos, determinó que la prueba sobre el contenido de la conversación telefónica en cuanto al precio fue conflictiva. Por ello, el foro primario expresó que quedó “en duda si en efecto hubo la aprobación del precio según cotizado”. (Enfasis suplido.)(46) No obs-tante, a pesar de reconocer la existencia de este conflicto, el Tribunal de Primera Instancia no lo adjudicó.
*55A tenor de lo antes expuesto, creemos que el Tribunal de Primera Instancia debe celebrar una vista para determi-nar si se pactó el precio de la obra objeto de la segunda orden de cambio, adjudicando credibilidad sobre la prueba ofrecida y admitida para resolver definitivamente el asunto. Si concluye que se pactó el precio, el foro primario fijará la cantidad acordada por las partes como la adeu-dada por Santiago. Ello debido a que el único requisito que resta para determinar si se perfeccionó el contrato entre las partes sería el consentimiento y éste, en el caso ante nos, depende de la existencia de causa.
En cambio, si resuelve que no se pactó el precio, enton-ces no se cumpliría con el requisito de causa y, en conse-cuencia, el acuerdo entre las partes no sería suficiente para que se perfeccione un contrato. Si ese es el caso, ha-brá que fijar el aumento de precio a que tiene derecho el contratista, determinando cuál es el valor razonable en el mercado de la obra objeto de la segunda orden de cambio al momento en que Dañosa finalizó la construcción.
En conformidad con lo antes expuesto, concluimos que cuando se realiza una orden de cambio sin pactar su precio, el criterio para determinar el aumento de precio según el Art. 1485 del Código Civil, supra, es el valor razonable de la obra en el mercado al momento en que el contratista finaliza el trabajo y no meramente el costo de los materiales y de la mano de obra según se resolvió en Zequeira v. CRUV, supra. Así pues, el contratista con derecho a reco-brar el valor razonable de la obra no está limitado a los costos en que haya incurrido, sino que puede recuperar el valor razonable en el mercado de la obra requerida. El valor razonable de la obra en el mercado es el costo de los materiales y de la mano de obra al momento en que el con-tratista finaliza la construcción, más una ganancia para el contratista por la obra realizada.
En otras palabras, el valor razonable de la obra en el mercado es la cantidad que costaría obtener dicha obra de *56otro contratista en la posición del demandante al momento en que la obra fue terminada. Resolver lo contrario avala-ría la injusticia que surge cuando un contratista realiza una obra para otra persona sin pactar precio alguno, y lo único que recibe como remuneración son los costos en los cuales incurrió para realizar dicha obra, sin tener derecho a reclamar ganancia alguna por su trabajo.
Según expuesto, en Salgado v. Figueroa, supra, atendi-mos la aludida controversia según el Art. 1473 del Código Civil, supra, y resolvimos que el criterio para fijar el im-porte era el valor razonable de los servicios prestados. Sin embargo, en Zequeira v. CRUV, supra, atendimos la misma controversia que en Salgado v. Figueroa, supra, pero según el Art. 1485 del Código Civil, supra, y conclui-mos que el criterio para determinar el aumento en precio era el costo en que incurrió en la mano de obra y en los materiales —acordados en el pacto original— advirtiendo la diferencia de ese costo con el nuevo acuerdo. (47)
Como puede apreciarse, en ambos casos resolvimos la misma controversia de forma distinta, al amparo de dos artículos del Código Civil. Existen ciertas diferencias entre el Art. 1473 y el Art. 1485 del Código Civil, supra.
El Art. 1473, supra, expresamente dispone el importe razonable como el criterio que se utilizará para fijar el pre-cio de los servicios prestados en aquellos casos en que no se haya pactado su remuneración. Por su parte, el Art. 1485, supra, dispone que el contratista puede pedir un aumento *57de precio por un cambio en los planos que produzca, a su vez, un aumento de obra, siempre que el propietario hu-biese dado su autorización.(48)
La diferencia entre el arrendamiento de servicios y el de ejecución de obra reside en que, en el primero, la presta-ción está constituida por el servicio en sí, mientras que en el segundo, “la prestación está representada por el ‘resul-tado’, sin que importen para nada las horas de trabajo, es decir, el servicio”.(49) En el contrato de servicios, las partes pretenden lograr que otra persona desarrolle cierta activi-dad, “mientras [que] en el de obra persiguen, no estricta-mente esa actividad ajena, sino su resultado”.(50) Así pues, “en los contratos de servicios se prestaría el medio, es de-cir, el trabajo; la actividad profesional o manual, con inde-pendencia del resultado”.(51) No obstante, “la distinción se hace difícil en muchos supuestos en los que el servicio produce un resultado material”.(52)
En lo que a este Tribunal respecta, no encontramos jus-tificación para mantener dos interpretaciones distintas so-bre la misma controversia, dependiendo del artículo del Código Civil que se invoque. Ello atenta contra la seguri-dad jurídica y puede conducir al desatino inadmisible de decisiones incompatibles sobre asuntos similares.
Entendemos que el problema ha residido en que los tribunales han atendido y resuelto controversias relaciona-das con órdenes de cambio bajo la normativa del contrato de servicios profesionales y no bajo los preceptos del con-trato de ejecución de obras. Si bien es cierto que con una orden de cambio se busca un servicio, no es menos cierto *58que éste es sólo el medio para la obtención de un resultado, que es precisamente lo que se busca con un contrato de ejecución de obras. Por ello, lo jurídicamente correcto es atender y resolver las controversias que emerjan al no pac-tarse el importe del precio de una orden de cambio, a tenor del Art. 1485 del Código Civil, supra.
Lo aquí resuelto promueve la seguridad del ordena-miento jurídico y se atempera a la realidad. Además, ade-lanta los fines de la justicia en la medida en que, a falta de convenio sobre el precio del trabajo producto de una orden de cambio, lo justo es que el contratista obtenga el valor razonable en el mercado de la obra requerida y ejecutada. Adviértase que, según el criterio de Zequeira v. CRUV, supra, el contratista resulta peijudicado cuando no se pacta el precio de una orden de cambio, pues para recobrar el aumento de precio sólo tiene derecho a percibir el costo de los materiales y de la mano de obra sin poder reclamar ganancia alguna por la ejecución de la obra que constituye la orden de cambio.
Por lo antes expuesto, revocamos, en parte, el caso Zequeira v. CRUV, supra, en cuanto resuelve que cuando se pacta una orden de cambio sin acordar el importe, el criterio para determinar el aumento de precio es el valor de la obra ejecutada determinado sólo por el costo de los ma-teriales y de la mano de obra. Resolvemos, pues, que el criterio para determinar el aumento de precio a que tiene derecho el contratista según el Art. 1485 del Código Civil, supra, es el valor razonable en el mercado de la obra pro-ducto de la orden de cambio, según hemos mencionado.(53)
En el caso ante nos, en vista de nuestra conclusión de que se cumplió con el requisito de objeto para el trabajo de la segunda orden de cambio y de que el requisito de con-sentimiento sólo depende de que se haya llegado a un *59acuerdo sobre la causa, concluimos que el Tribunal de Pri-mera Instancia erró al aplicar la doctrina de enriqueci-miento injusto sin antes resolver si se pactó el precio. Asi-mismo, erró el Tribunal de Apelaciones al determinar que el precio se pactó, conclusión que no tiene apoyo en las determinaciones de hechos formuladas por el Tribunal de Primera Instancia, que no dirimió los conflictos de prueba presentes ante sí sobre tal punto.
El Tribunal del Primera Instancia concluyó que Dañosa fue temeraria al insistir que se le pagara todo lo que recla-maba, a pesar de reconocer la falta de firmas en el contrato escrito para validar la segunda orden de cambio. Por esta razón, el foro primario ordenó a Dañosa el pago de $2,000 en concepto de honorarios de abogado.
Por su parte, el Tribunal de Apelaciones eliminó la par-tida de honorarios de abogado al concluir que Dañosa no fue temeraria. El foro apelativo intermedio entendió que la demandante litigó de buena fe, amparándose en lo que creyó correcto.
En el caso de marras, en vista de nuestra conclusión de que el Tribunal de Primera Instancia erró al no adjudicar si se pactó el precio de la obra en controversia, no procede la condena sobre el pago de honorarios de abogado cuando, precisamente, el reclamo de la demandante es que se le pague el precio que estimó pactado. La determinación de temeridad no puede sostenerse ante tales circunstancias.

(1) 31 L.P.R.A. sec. 3372.


(2) 31 L.P.R.A. sec. 3391.


(3) 31 L.P.R.A. sec. 3451.


(4) 31 L.P.R.A. sec. 3401.


(5) 31 L.P.R.A. sec. 3472.


(6) 31 L.P.R.A. sec. 4121.


(7) Master Concrete Corp. v. Fraya, S.E., 152 D.P.R. 616, 624 (2000).


(8) Íd.


(9) 31 L.P.R.A. sec. 4126.


(10) Íd.


(11) J.M. Manresa y Navarro, Comentarios al Código Civil Español, 6ta ed., Madrid, Ed. Reus, 1969, T. X, Vol. II, pág. 721.


(12) Íd.


(18) El contratista también suplió los materiales para el trabajo requerido.


(14) Salgado v. Figueroa, 33 D.P.R. 931, 934 (1925).


(15) 31 L.P.R.A. sec. 4111.


(16) 31 L.P.R.A. sec. 4126.


(17) Zequeira v. CRUV, 83 D.P.R. 878, 884-886 (1961).


(18) íd., págs. 885-886.


(19) íd., pág. 884.


(20) Quantum meruit significa “tanto como se merece”. I. Rivera García, Diccio-nario de Términos Jurídicos, 3ra ed. rev., San Juan, Ed. Lexis, 2000, pág. 395.


(21) Pérez v. Col. Cirujanos Dentistas de P.R., 131 D.P.R. 545, 558 esc. 9 (1992).


(22) Véase 66 American Jurisprudence2d Secs. 37 y 85 (2001).


(23) Véase P. Ruyle Moore, A Proposal to Simplify Quantum Meruit Litigation, 35 Am. U.L. Rev. 547, 556 (1986).


(24) Véase 26 A.L.R. Fed. 746 (2008).


(25) Ortiz Andújar v. E.L.A, 122 D.P.R. 817, 822 (1988).


(26) Íd.


(27) Íd., citando a J. Puig Brutau, Fundamentos del Derecho Civil, Barcelona, Ed. Bosch, 1983, T. II, Vol. III, pág. 44.


(28) Díaz v. Aguayo, 162 D.P.R. 801, 815 (2004); Ortiz Andújar v. E.L.A., supra, pág. 823, citando a J. Santos Briz, De los Cuasi Contratos, en M. Albaladejo, Comen-tarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1984, T. XXIV, 1984, págs. 27-28.


(29) E.L.A. v. Cole, 164 D.P.R. 608, 633 (2005).


(30) íd. Véase, además, Plan Bienestar Salud v. Alcalde Cabo Rojo, 114 D.P.R. 697, 703 (1983).


(31) íd.


(32) 32 L.P.R.A. Ap. Ill, R. 43.2.


(33) Trinidad v. Chade, 153 D.P.R. 280, 291 (2001).


(34) íd.


(35) 32 L.P.R.A. Ap. III.


(36) Fernández v. San Juan Cement Co., Inc., 118 D.P.R. 713, 717 (1987).


(37) Íd., pág. 718.


(38) Ramírez v. Club Cala de Palmas, 123 D.P.R. 339, 349 (1989).


(39) Lluch v. España Service Sta., 117 D.P.R. 729, 745 (1986).


(40) Véase Apéndice del Recurso de certiorari, pág. 67.


(41) Íd., pág. 68.


(42) 31 L.P.R.A. sec. 3401.


(43) íd.


(44) Vila & Hnos., Inc. v. Owens III. de P.R., 117 D.P.R. 825, 834-835 (1986); Prods. Tommy Muñiz v. COPAN, 113 D.P.R. 517, 524 (1982).


(45) Apéndice del Recurso de certiorari, pág. 68.


(46) Apéndice, pág. 20.


(47) Zequeira v. CRUV, 83 D.P.R. 878, 884-886 (1961). No puede perderse de perspectiva el contexto en que la norma de Zequeira fue establecida. Zequeira fue resuelto en la década del sesenta, época en la que gran parte de la construcción era promovida por el Estado y en la que imperaba la noción de que el contratista tenía que soportar la mayoría de los riesgos asociados a un proyecto de construcción. Véase S.A. Weinstein-Bacal y D.B. Parces-Enríquez, Construction in Puerto Rico: Navigating the Legal Quagmire, 71 Rev. Jur. U.P.R. 29, 30 (2002). Hoy, esta postura ha sido sustituida en la industria de la construcción porcia noción de que los riesgos deben ser compartidos entre las partes contratantes. Íd. Así pues, los dueños de obras, contratistas y subcontratistas han logrado mejorar sus prácticas contractuales para garantizar el tráfico ordenado de sus relaciones jurídicas y, de esa manera, tratar de evitar las controversias derivadas de los proyectos de construcción. Íd., págs. 29 y 30.


(48) El Art. 1485 del Código Civil, 31 L.P.R.A. sec. 4126, no menciona cómo se determinará el aumento de precio. Zequeira v. CRUV, supra, suplió ese vacío ante la realidad de la época en que se resolvió, pero ciertamente tiene el efecto de crear inestabilidad en nuestro ordenamiento jurídico.


(49) M.A. Del Arco y M. Pons, Derecho de la Construcción, 2da ed., Madrid, Ed. Hesperia, 1980, pág. 23.


(50) Íd., pág. 24.


(51) Íd.


(52) Íd.


(53) Nótese que no se trata aquí del aumento de valor en la propiedad del de-mandado en concepto de la obra realizada, sino del valor razonable en el mercado de la obra requerida y realizada.